Citation Nr: 0827757	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of in-service 
cold weather injury to the feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Los Angeles, California.  The veteran 
testified before the undersigned Acting Veterans Law Judge in 
May 2006; a transcript of that hearing is associated with the 
claims file.  This appeal was remanded for further 
evidentiary development in June 2005.  Such development was 
accomplished; unfortunately, the Board concludes that it may 
not proceed with a decision at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for residuals of cold weather injury to the feet 
incurred while serving in Belgium during the Winter of 1944.  
The Board previously remanded this appeal in June 2005 for 
the purpose of obtaining evidence which might verify the 
veteran's assertions that he incurred cold weather injuries 
during service.  For reasons discussed in more detail below, 
the Board has now determined that the veteran was exposed to 
extreme cold during service; in light of the remaining 
evidence of record, another remand is needed to determine 
whether the veteran's current complaints are related to such 
exposure.

A review of the veteran's separation documents reflect that 
he received an European African Middle Eastern Theater Medal 
and that he had overseas service from October 1944 to June 
1945.  Moreover, his records show that for the majority of 
service his principal duty was a squad leader in charge of 
six men in a signal corps.  Duties included installing, 
repairing, and maintaining telephone and telegraph wire 
systems, and erecting telephone poles, including in the 
field.  Such occupation, the Board finds, is primarily an 
outdoor one.  Finally, service treatment records indicate 
that the veteran was admitted to the 134th Evacuation 
Hospital in Belgium in early March 1945.  

The above evidence, the Board concludes, demonstrates that 
the veteran was likely in the areas of Europe during the 
Winter of 1944 that were exposed to extreme cold weather.  
Moreover, exposure to cold weather is consistent with the 
veteran's principal duties during service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  As such, the Board finds that the 
competent evidence supports the veteran's lay assertions that 
he was exposed to extreme cold weather during service.  

Current medical evidence indicates that the veteran has been 
diagnosed with neuropathic pain of the bilateral feet.  VA 
Treatment Record dated May 7, 2002.  Generally, pain is not a 
disability for VA compensation purposes.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  However, the 
Merck Manual states that neuropathic pain results from damage 
to or dysfunction of the peripheral or central nervous 
system, rather than stimulation of pain receptors.  Thus, a 
diagnosis of neuropathic pain implies some underlying 
physiological disability (damage or dysfunction of the 
peripheral or central nervous system).

The veteran's service treatment records reveal neither 
complaints related to the veteran's feet nor indications of 
any cold weather injury, such as frostbite.  Moreover, 
extreme cold weather exposure during service is not 
sufficient evidence upon which to award service connection.  
See 38 C.F.R. § 3.303.  Rather, in the present case there 
must be evidence of a current disability and competent 
medical evidence indicating a link between the current 
disability and an in-service injury, disease, or event.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994); see also 38 C.F.R. § 3.303(d).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2007).  The current 
record contains a May 2002 VA clinical record that states the 
veteran has "frostbite bilateral feet with neuropathic 
pain."  VA Treatment Record dated May 7, 2002.  Similarly, 
the veteran's medical records show a diagnosis of "chronic 
leg pain due to frostbite."  VA Treatment Record dated 
August 15, 2002.  While suggesting that the veteran's current 
disability is related to his in-service cold weather 
exposure, the Board finds these statements to be speculative 
at best.  In this regard, they lack any explanation or 
objective findings for the etiological conclusions provided; 
there is also no indication that these conclusions were made 
following a review of the veteran's claims folder, including 
service treatment records.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

Although too equivocal and lacking in specificity to support 
an affirmative decision on the merits, the May and August 
2002 VA treatment records are sufficient to trigger VA's duty 
to assist the veteran by providing him with a VA examination.  
Therefore, although regrettable for the delay, the Board 
finds that a remand is necessary to obtain such examination 
and medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any current 
potential residuals of cold weather injury 
to the feet, including neuropathic pain.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
potential residuals, including neuropathic 
pain, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current potential residuals, 
including neuropathic pain, are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the veteran's active service, 
including cold weather exposure (that has 
been conceded).  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has any current 
residuals of cold weather injury to the 
feet that are related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




